DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
All rejections of record are withdrawn because the amendments overcome the rejections of record.

Rejoinder
Claims 1, 4-5, 8-9, 11-19, 72, and 75 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-3, 10, 33-35, 37, 53-55, 57, 62-64, and 69-71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    175
    875
    media_image1.png
    Greyscale
The closest prior art reference, Hilaire et al. (J. Comb. Chem. 1999;1: 509-523, previously cited 1/11/2022), shows a peptide sequence consisting of YPYAASAIGK (SEQ ID NO: 8), but the peptide sequence does not consist of the peptide sequence as claimed. The other reference, Chakraborty et al. (US 2014/0147454 A1), shows a peptide sequence of SEQ ID No: 4787 comprising the instant SEQ ID No: 2 as follows, but Chakraborty et al. do not teach or suggest a peptide of SEQ ID No: 2 conjugated to a cell penetrating peptide. Because the product claims of peptides and their conjugates are free of the art, the methods of using the allowable peptides are rejoined and allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-July-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615